Fearer, J. A claim in the amount of $281.00 for merchandise purchased by respondent was filed on January 29, 1960. Attached to the complaint is purchase order No. 345363 given to claimant by the Department of Public "Works and Buildings, Division of Highways. A joint motion has been filed submitting this matter on stipulation, which in substance is as follows: (1) That the report of the Department of Public Works and Buildings, Division of Highways, shall constitute the record in this case; (2) That claimant’s claim totalling $281.00 is justly due and owing to claimant by respondent; (3) That the instrument is intended solely as a stipulation of the facts, or some of them, relating to the claim, and was executed for the purpose of avoiding the necessity of taking evidence with reference to such facts. Based upon the stipulation and the Departmental Report filed herein, an award is hereby made to claimant in the amount of $281.00.